Citation Nr: 1505893	
Decision Date: 02/09/15    Archive Date: 02/18/15

DOCKET NO.  14-24 412A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a cervical spine disability, to include as due to a service-connected low back disability.

2. Entitlement to a rating in excess of 20 percent for multilevel spinal stenosis and bulging discs of the lumbar spine (low back disability).

3. Entitlement to a rating in excess of 30 percent for ischeo-rectal abscess.

4. Entitlement to a rating in excess of 10 percent for a right hand disability.

5. Entitlement to a rating in excess of 10 percent for a right wrist disability. 

6. Entitlement to a compensable rating for perianal dermatitis.   


REPRESENTATION

Appellant represented by:	John S. Berry, Esq.
ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1956 to June 1958.  This matter is before the Board of Veterans' Appeals (Board) on appeal of October 2011 and August 2012 rating decisions by the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO).  The October 2011 rating decision granted service connection for a low back disability, rated 20 percent, effective October 22, 2110; assigned separate ratings (10 percent for arthritis of the right hand and fingers, and 10 percent rating for residuals of a right wrist fracture, both effective October 22, 2010) for a wrist and hand disability previously rated as a single entity; and denied an increased rating for ischeo-rectal abscess.  The August 2012 rating decision granted service connection for perianal dermatitis, rated 0 percent, effective December 2, 2011, and denied service connection for a cervical spine disability.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran with regard to his claims on appeal.

The Veteran's low back disability is currently rated 20 percent under 38 C.F.R. § 4.71a, Diagnostic Code (Code) 5238 (for spinal stenosis).  In his December 2011 notice of disagreement, the Veteran asserted his low back disability had increased in severity and causes urinary frequency.  A January 2012 treatment note received in May 2012, notes that his "back problems [had] worsened over the past one and one-half years."  His ischeo-rectal abscess is rated 30 percent under 38 C.F.R. § 4.114, Code 7332 (for occasional involuntary bowel movements, necessitating wearing of a pad).  In an October 2012 statement, he requested a new VA examination for the ischeo-rectal abscess, asserting he was experiencing increased bouts of involuntary bowel movements, necessitating more frequent pad changes.  His right hand disability is rated 10 percent under 38 C.F.R. § 4.71a, Code 5299-5228 (for arthritis of the right and hand and limitation of thumb motion).  His residuals of a right wrist fracture are rated 10 percent under 38 C.F.R. § 4.71a, Code 5215-5010 (for arthritis with limitation of wrist motion).  In a December 2011 notice of disagreement, he asserted the ranges of motion for his right wrist and hand noted on October 2010 VA examination were inaccurate.  He also asserted that the October 2010 examiner did not properly address the impact of his right and wrist disabilities on his everyday life.  The most recent VA examination to evaluate these disabilities was in October 2010 (more than four years ago).  His perianal dermatitis is rated 0 percent under 38 C.F.R. § 4.118, Code 7806 (for less than 5 percent of the entire body or less than 5 percent of exposed areas affected and no more than topical therapy required during the prior 12-month period).  In a statement received in December 2012, he reported experiencing a constant itching and burning that was very severe at times.  In a brief received in January 2015, his attorney argues the skin disability should be rated under Code 7804 (as unstable or painful scars) because that Code more accurately reflects the disabling effect.  The most recent VA examination to evaluate this disability was in January 2012 (more than three years ago).  In light of the allegation of worsening, and the lengthy intervening period since the last examinations, contemporaneous examinations to assess the severity of the disabilities are necessary.  

Regarding service connection for a cervical spine disability, alternate theories of entitlement have been raised.  In December 2011, the Veteran claimed entitlement to service connection for a cervical spine disability as directly related to injuries sustained in service (a theory addressed by a private physician) or, in the alternative, as secondary to his service-connected low back disability (a theory addressed by a VA examiner).  

The Veteran's service treatment records (STRs) show he fell on his back in January 1958.  A mild back strain was diagnosed.  

On January 2012 VA examination, cervical spine DDD and DJD were diagnosed.  The examiner opined the Veteran's cervical spine disability was less likely than not proximately due to or the result of his service-connected low back disability, explaining that the cervical spondylosis is a separate degenerative process from lumbar spinal stenosis and is related to the aging process.  The examiner did not opine whether the cervical spine disability was aggravated by the low back disability or whether it is related directly to service. 

In December 2012, a private physician opined the Veteran's cervical spine disability, cervicalgia, was at least as likely as not related to an injury in service.  The physician's November 2012 treatment note indicates he reviewed the Veteran's service treatment records.  He noted the Veteran fell on his back and that it is "quite possible that his injury at that time has led to all his current problems."  In his December 2012 statement, he estimated the likelihood that the cervicalgia was related to an injury in service was 51 percent.  

The VA examiner did not address the direct service connection theory of entitlement or properly address the secondary theory of entitlement.  The private physician's nexus opinion is also inadequate as it is couched in speculative terms (and does not explain how he calculated that the likelihood it was related to service was 51 percent).  Accordingly, another examination to secure adequate medical opinions is necessary.   

The case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should advise the Veteran that the complete records of his private treatment for his variously diagnosed cervical spine disability, low back disability, ischeo-rectal abscess, right hand disability, right wrist disability, and perianal dermatitis (including from Lawnwood Regional Hospital, Radiology Imaging Associates, Mid-Florida Anesthesia Associates, Lawnwood Neurosurgery, Dr. Raheel Ahmed, and Treasure Coast) are pertinent evidence that is outstanding, and ask him to submit authorizations for VA to secure such records.  The AOJ should secure for the record all records of such treatment.  If any private records sought are not received pursuant to VA's request, the AOJ should advise the Veteran that ultimately it is his responsibility to ensure that pertinent private treatment records are received.

2. The AOJ should secure for association with the record updated records of all VA treatment the Veteran has received for his cervical spine disability, low back disability, ischeo-rectal abscess, right hand disability, right wrist disability, and perianal dermatitis from April 2011 to the present (to specifically include treatment at the West Palm Beach, Florida VA Medical Center).  If any such records are unavailable, the reason for their unavailability must be explained for the record, and the Veteran should be so advised.

3. The AOJ should arrange for orthopedic and neurological evaluations of the Veteran to assess the current severity of his service-connected low back disability, right wrist disability, and right hand disability and to determine the likely etiology of his variously diagnosed cervical spine disability.  The Veteran's record (to include this remand and postservice treatment records) must be reviewed by the examiner in conjunction with the examination.  Upon review of the record and interview and examination of the Veteran, the examiner should provide opinions that respond to the following:

(a) Please assess the current severity of the Veteran's service-connected low back disability.  [The examiner must be provided a copy of the criteria for rating spine disabilities, and the findings noted should include the information needed to rate the disability under the General Formula for Rating Disabilities of the spine.  The findings must include complete range of motion studies (to include any limitations due to pain, on use, during periods of exacerbation, etc.).  Specifically note whether low back is ankylosed (and if so, the position of ankylosis); and whether there are any associated objective neurologic abnormalities, specifically including urinary frequency (and if so their nature and severity).  Indicate whether there is related thoracolumbar disc disease (and if so whether there are incapacitating episodes of such; if so, their frequency and duration). 

(b) Please assess the current severity of the Veteran's service-connected residuals of a right wrist fracture.  [The examiner must be provided a copy of the criteria for rating wrist disabilities, and the findings noted should include the information needed to rate the disability under the General Formula for Rating Disabilities of the wrist.  The findings must include complete range of motion studies (to include any limitations due to pain, on use, during periods of exacerbation, etc.)].  All clinical findings should be reported in detail.  Specifically note whether there is ankylosis (or the equivalent) of the wrist (and if so, the position of ankylosis).

(c) Please assess the current severity of the Veteran's service-connected right hand disability.  [The examiner must be provided a copy of the criteria for rating hand and finger disabilities, and the findings noted should include the information needed to rate the disability under the General Formula for Rating Disabilities of the hand and fingers.  The findings must include complete range of motion studies (to include any limitations due to pain, on use, during periods of exacerbation, etc.)].  All clinical findings should be reported in detail.  Specifically note whether there is ankylosis (or the equivalent) of fingers (and if so, the position of ankylosis).

(d) Please identify (by diagnosis) each cervical spine disability found.  

(e) What is the most likely etiology for each cervical spine disability diagnosed?  Specifically, is it at least as likely as not (a 50% or better probability) that such disability arose during (was first manifested in, or is otherwise etiologically related to) his active duty service; or was either caused or aggravated by the Veteran's service-connected low back disability?  If a cervical spine disability is found to not have been caused, but to have been aggravated by the service-connected low back disability, please identify the degree of impairment that is due to such aggravation.

If it is determined that a cervical spine disability is unrelated to the Veteran's service or service-connected low back disability, the examiner should identify the etiological factor(s) considered more likely.

The examiner must explain the rationale for all opinions and comment on the opinions already in the record (expressing agreement or disagreement with each, and explaining the rationale for the agreement/disagreement).  Specifically, please comment on the private physician's December 2012 opinion noted above (including that the Veteran has a cervical spine disability due to an in-service injury) and express agreement or disagreement with each, citing to supporting clinical data and medical literature.

4. The AOJ should arrange for a proctology examination of the Veteran to assess the current severity of his service-connected ischeo-rectal abscess.  The entire record (to include this remand and postservice treatment records) must be reviewed by the examiner in conjunction with the examination.  Upon review of the record and interview and examination of the Veteran, the examiner should provide opinions that respond to the following:

(a) Please assess the current severity of the Veteran's service-connected ischeo-rectal abscess.  [The examiner must be provided a copy of the criteria for rating rectum disabilities, and the findings noted should include the information needed to rate the disability under the General Formula for Rating Disabilities of the rectum and anus].  All clinical findings should be reported in detail.  Specifically note whether there is complete loss of sphincter control or extensive leakage and fairly frequent involuntary bowel movements (or the equivalent).

The examiner must explain the rationale for all opinions.  
5. The AOJ should also arrange for the Veteran to be examined by a dermatologist to assess the current severity of his service-connected perianal dermatitis.  The Veteran's record (to include this remand and postservice treatment records) must be reviewed by the examiner in conjunction with the examination.  [The examiner must be provided a copy of the criteria for rating skin disabilities, including scars and dermatitis, and the findings noted should include the information needed to rate the disability under the General Formula for Rating Disabilities of the skin].  Upon review of the record and interview and examination of the Veteran, the examiner should assess the current severity of the Veteran's service-connected perianal dermatitis.  All clinical findings should be reported in detail.  Specifically note the percentages of the entire body and exposed areas affected and the nature, frequency, and duration of any systemic therapy provided.  Specifically note whether there is an unstable or painful scar (or the equivalent).

The examiner must explain the rationale for all opinions.  

6. The AOJ should then review the entire record and readjudicate the issues on appeal.  If any claim remains denied, issue an appropriate supplemental statement of the case, and afford the Veteran and his attorney the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

